Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
The claims proposed after final are allowed and entered herein and repeated below.

63. (Currently Amended) An apparatus comprising:
a wedge comprising a pair of inclined surface portions converging along a downstream direction to form a root of the wedge;
an edge director intersecting with at least one of the pair of inclined surface portions, the edge director comprising an interior cavity defined by a first interior surface of a first wall of a lower portion of the edge director and a second interior surface of a second wall of the lower portion of the edge director; and
a heating device positioned within the interior cavity, the heating device comprising a plurality of heating segments electrically connected in series and encapsulated within a monolithic block, a shape of an exterior surface of the monolithic block matching a shape defined by the first interior surface and the second interior surface, and a size of the interior cavity matching a size of the monolithic block, wherein the monolithic block fills the interior cavity.
64. (Previously Presented) The apparatus of claim 63, wherein the monolithic block comprises cement.
65. (Previously Presented) The apparatus of claim 63, wherein the monolithic block comprises alumina.
66. (Previously Presented) The apparatus of claim 65, wherein the alumina comprises from 95% to 98% of the monolithic block.
67. (Previously Presented) The apparatus of claim 63, wherein each heating segment of the
plurality of heating segments comprises a coil of wire comprising windings that are wound along
a coil axis.
68. (Previously Presented) The apparatus of claim 67, wherein the windings of at least one coil
of wire of the plurality of coils of wire are wound about an alignment pin.
69. (Previously Presented) The apparatus of claim 67, wherein each coil axis of the plurality of
coils of wire extends along a common direction, and the coil axes of the plurality of coils of wire
are spaced apart and parallel with respect to one another.
70. (Cancelled)
71. (Previously Presented) The apparatus of claim 63, wherein the plurality of heating segments
comprises a first set of heating segments, each heating segment of the first set of heating
segments comprises a central axis aligned along a first row.
72. (Previously Presented) The apparatus of claim 71, wherein the central axis of each heating
segment of the first set of heating segments is spaced a first distance from the first interior
surface of the first wall of the lower portion of the edge director.
73. (Previously Presented) The apparatus of claim 71, wherein the plurality of heating segments
comprises a second set of heating segments, each heating segment of the second set of heating
segments comprises a central axis aligned along a second row offset from the first row.
74. (Previously Presented) The apparatus of claim 73, wherein the second set of heating
segments is staggered relative to the first set of heating segments.
75. (Previously Presented) The apparatus of claim 73, wherein the central axis of each heating
segment of the first set of heating segments is spaced a first distance from the first interior
surface of the first wall of the lower portion of the edge director, and the central axis of each 
heating segment of the second set of heating segments is spaced a second distance from the first interior surface of the first wall of the lower portion of the edge director, wherein the first distance is less than the second distance.
76. (Currently Amended) An apparatus comprising:
a wedge comprising a pair of inclined surface portions converging along a downstream direction to form a root of the wedge;
an edge director intersecting with at least one of the pair of inclined surface portions, the edge director comprising an interior cavity defined by a first interior surface of a first wall of a lower portion of the edge director and a second interior surface of a second wall of the lower portion of the edge director; and
a heating device positioned within the interior cavity, the heating device comprising a plurality of coils of wire electrically connected in series, each coil of wire of the plurality of coils of wire comprising windings that are coiled along a coil axis, each coil axis of the plurality of coils of wire extending along a common direction, the coil axes of the plurality of coils of wire are spaced apart and parallel with respect to one another, the plurality of coils of wire comprising a first set of coils of wire, the coil axis of each coil of wire of the first set of coils of wire is aligned along a first row and spaced a first distance from the first interior surface of the first wall of the lower portion of the edge director.
77. (Cancelled)
78. (Previously Presented) The apparatus of claim 76, wherein the plurality of coils of wire comprises a second set of coils of wire, the coil axis of each coil of wire of the second set of coils of wire is aligned along a second row offset from the first row.
79. (Previously Presented) The apparatus of claim 78, wherein the second set of coils of wire is staggered relative to the first set of coils of wire.
80. (Previously Presented) The apparatus of claim 78, wherein the coil axis of each coil of wire of the second set of coils of wire is spaced a second distance from the first interior surface of the first wall of the lower portion of the edge director, wherein the first distance is less than the second distance.
81. (Previously Presented) The apparatus of claim 76, wherein each coil of wire of the plurality of coils of wire is encapsulated within a monolithic block positioned within the interior cavity.
82. (Previously Presented) The apparatus of claim 81, wherein a shape of an exterior surface of the monolithic block matches a shape defined by the first interior surface and the second interior surface, a size of the interior cavity matches a size of the monolithic block, and the monolithic block fills the interior cavity.
83. (Previously Presented) The apparatus of claim 81, wherein the monolithic block comprises cement or alumina.
84. (Previously Presented) The apparatus of claim 81, wherein alumina comprises from 95% to 98% of the monolithic block.


Reasons for allowance
Independent claims 63 and 76 are allowable because it was agreed upon that Applicant’s arguments submitted in the pre-appeal brief conference request  04/01/2022.  Applicant’s arguments submitted  03/16/2022 with the proposed amendments of 03/16/2022 have overcome the final-rejection.
The “plurality of heating segments electrically connected in series” interpreted in view of the specification does not mean “series” or “aligned in series along respective inner rows” physically as indicated [0071] or [0076].  The claims require electrically connected and not parallel heating in addition to the remaining limitations of claims 63 and 76.  Claims  64-69 and 71-75 and 78-84 are allowable at least for being dependent from claims 63 and 76.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741